DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a lead rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if the lead road introduced in the claim is referring to the lead rod already introduced in claim 1, or if the lead rod represents a second unintroduced lead rod.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer et al. (US 20090158868).
Regarding Claim 1, Farmer et al. discloses a sway-bar actuator (Paragraphs [0004] and [0011]) for a vehicle suspension, the sway bar actuator comprising: a motor (342) that rotationally operates a lead rod (346), wherein rotation of the lead rod axially operates a push rod (24, 26, 36); an attachment fork (22), wherein operation of the push rod axially operates (Pars [0021] and [0011]) the attachment fork between an engaged position (fig. 3D) and a disengaged position (fig. 3A), wherein the engaged position is characterized by a unified operation (Pars [0021], [0013], and [0011]) of opposing stabilizing bars (Par [0011]; see 14, 16), and wherein the disengaged position is characterized by independent rotational operation (Pars [0021], [0013], and [0011]) of the opposing stabilizing bars; a sensor rod (324) coupled (via 24, 26, 36; see figs. 1 and 3A) to the attachment fork, wherein the sensor rod operates axially (see figs. 3A-3F; the rod moving axially between a left and right direction) with the attachment fork; a sensor assembly (see figs. 4A-4B) having a rotator (322) and a sensor magnet (410), wherein axial operation of the sensor rod (see figs. 3A-3F) produces a rotational operation (Par [0023]) of the sensor magnet; and an encoder (422, 424), wherein a rotational position of the sensor magnet relative to the encoder corresponds (Par [0023]) to an axial position of the attachment fork and the push rod relative to the engaged and disengaged positions.

Regarding Claim 2, Farmer et al. discloses the sway-bar actuator, wherein the lead rod (346) is engaged (see fig. 3A) with the motor (342) via a drive gear (343, 344).

Regarding Claim 5, Farmer et al. discloses the sway-bar actuator, further comprising a collar (18) that is coupled with the attachment fork (22), wherein operation of the attachment fork to the engaged position (fig. 3D; Par [0013]) engages the collar with each stabilizing bar of the opposing stabilizing bars.

Regarding Claim 6, Farmer et al. discloses the sway-bar actuator, wherein operation of the attachment fork (22) to the disengaged position (fig. 3A; Par [0013]) operates the collar (18) to engage only one (Par [0013]; lines 4-7) stabilizing bar of the opposing stabilizing bars.

Regarding Claim 7, Farmer et al. discloses the sway-bar actuator, wherein the encoder (422, 424) is positioned (Par [0023]; see fig. 4D) on a printed circuit board (420).

Regarding Claim 8, Farmer et al. discloses the sway-bar actuator, wherein the printed circuit board (420) includes a controller (Par [0024]; lines 12-16) that is coupled with the motor, the sensor assembly and the encoder.

Regarding Claim 10, Farmer et al. discloses a sway-bar actuator (Paragraphs [0004] and [0011]) for a vehicle suspension, the sway-bar actuator comprising: a motor (342); an attachment fork (22) that is coupled with the motor, wherein rotational operation of the motor is translated to define (Pars [0021] and [0011]) an axial operation of the attachment fork between an engaged position (fig. 3D; Par [0013])), where opposing stabilizing bars (Par [0011]; see 14, 16) are rotationally fixed with respect to one another, and a disengaged position (fig. 3A; Par [0013]), where the opposing stabilizing bars rotationally operate independent of one another; a sensor assembly (see figs. 4A-4B) having a rotator (322) and a sensor magnet (410) that are coupled (via 24, 26, 36; see figs. 1 and 3A) with the attachment fork, wherein the axial operation of the attachment fork produces a rotational operation (see figs. 3A-3F; and vice versa) of the rotator and the sensor magnet; and an encoder (422, 424), wherein a rotational position (see figs. 4A-4B) of the sensor magnet relative to the encoder corresponds (Par [0023]) to an axial position of the attachment fork relative to the engaged and disengaged positions.

Regarding Claim 11, Farmer et al. discloses the sway-bar actuator, wherein the motor (342) rotationally operates a drive gear (343, 344) and a lead rod (346), and wherein rotation of the lead rod axially operates a push rod (24, 26, 36) and the attachment fork (22) between the engaged (fig. 3D) and disengaged (fig. 3A) positions.

Regarding Claim 12, Farmer et al. discloses the sway-bar actuator, wherein a sensor rod (324) is coupled (via 24, 26, 36; see figs. 1 and 3A) to the attachment fork (22) and the rotator (322), wherein the sensor rod operates axially (see figs. 3A-3F; the rod moving axially between a left and right direction) with respect to the attachment fork and wherein the rotator rotationally operates (see figs. 3A-3F) with respect to the sensor rod.

Regarding Claim 13, Farmer et al. discloses the sway-bar actuator, wherein the rotator (322) and the sensor rod (324) define a helical interface (see 323, 325, 326, and figs. 3A-3F) that translates axial motion of the sensor rod into rotational operation of the rotator and the sensor magnet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 20090158868) in view of Shimizu (US 4660669).
Regarding Claims 3 and 15, Farmer et al. discloses the sway-bar actuator, but does not disclose an electromagnetic securing assembly having an electromagnet and a clutch disk in selective communication with the drive gear, wherein activation of the electromagnet biases the clutch disk against the drive gear and secures the drive gear in a predetermined rotational position.
Shimizu teaches a sway-bar actuator comprising a motor (2) connecting opposing stabilizing bars, a drive gear (3) connected to the motor, and an electromagnetic clutch (4) comprising an electromagnet (32) and a clutch disk (22), wherein activation of the electromagnet (Columns 4-5, lines 63-68 and 1-3 and Column 6, lines 21-32) biases the clutch disk against the drive gear and secures the drive gear in a predetermined rotational position.
Therefore, as Shimizu teaches that it is well known in the art to use electromagnetic securing assemblies comprising electromagnets and clutch disks, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sway-bar actuator of Farmer et al. to include an electromagnetic securing assembly having an electromagnet and a clutch disk for securing the drive gear in a predetermined rotational position. By doing so, the securing assembly would lock the motor, and thus the attachment fork of the sway-bar actuator into the desired rotational position, ensuring that the opposing stabilizing bars remained connected during operational use of the sway-bar actuator.
 
Regarding Claim 18, Farmer et al. discloses a sway-bar actuator (Paragraphs [0004] and [0011]) for a vehicle suspension, the sway bar actuator comprising: a motor (342) that rotationally operates a drive gear, wherein rotation of the drive gear axially operates a push rod (24, 26, 36); an attachment fork (22), wherein operation of the push rod axially operates (Pars [0021] and [0011]) the attachment fork between an engaged position (fig. 3D) and a disengaged position (fig. 3A), that rotationally fixes and rotationally releases (Par [0013]) opposing stabilizing bars, respectively; a sensor rod (324) coupled (via 24, 26, 36; see figs. 1 and 3A) to the attachment fork, wherein the sensor rod operates axially (see figs. 3A-3F; the rod moving axially between a left and right direction) with the attachment fork; a sensor assembly (see figs. 4A-4B) having the sensor rod, a rotator (322) and a sensor magnet (410), wherein the sensor rod operates axially (see figs. 1 and 3A-3F) with the attachment fork and wherein axial operation of the sensor rod (see figs. 3A-3F) produces a rotational operation (Par [0023]) of the rotator and the sensor magnet; and an encoder (422, 424), wherein a rotational position of the sensor magnet relative to the encoder corresponds (Par [0023]) to an axial position of the attachment fork and the push rod relative to the engaged and disengaged positions.
However, Farmer et al. does not disclose an electromagnetic securing assembly having an electromagnet and a clutch disk in selective communication with the drive gear, wherein activation of the electromagnet biases the clutch disk against the drive gear and secures the drive gear in a predetermined rotational position and also selectively secures the attachment fork in one of the engaged position and the disengaged position.
Shimizu teaches a sway-bar actuator comprising a motor (2) connecting opposing stabilizing bars, a drive gear (3) connected to the motor, and an electromagnetic clutch (4) comprising an electromagnet (32) and a clutch disk (22), wherein activation of the electromagnet (Columns 4-5, lines 63-68 and 1-3 and Column 6, lines 21-32) biases the clutch disk against the drive gear and secures the drive gear in a predetermined rotational position.
Therefore, as Shimizu teaches that it is well known in the art to use electromagnetic securing assemblies comprising electromagnets and clutch disks, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sway-bar actuator of Farmer et al. to include an electromagnetic securing assembly having an electromagnet and a clutch disk for securing the drive gear and the attachment fork in a predetermined rotational position. By doing so, the securing assembly would lock the motor, and thus the attachment fork of the sway-bar actuator into the desired rotational position, ensuring that the opposing stabilizing bars remained connected during operational use of the sway-bar actuator.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 20090158868).
Regarding Claims 9 and 17, Farmer et al. discloses the sway-bar actuator comprising the sensor magnet (410), but does not explicitly disclose that the sensor magnet includes a single magnetic north pole and a single magnetic south pole.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensor magnet of Farmer et al. such that the sensor magnet included single magnetic north and south poles, as by doing so, the sensor assembly would require a simpler sensor magnet part used in the sway-bar actuator, which in turn would simplify the encoder to only require sensing of single magnetic north and south poles, lowering costs and manufacturing time of the sway-bar actuator assembly.

Allowable Subject Matter
Claims 14, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616